Citation Nr: 0401661	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  00-06 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1979 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  That rating decision, in part, denied 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The veteran claims that he is entitled to a total disability 
rating for compensation based on  individual unemployability 
(TDIU).  That is, the veteran claims that his service 
connected disability renders him unemployable.  

The veteran has a severe psychiatric disability which is not 
service connected.  This disability clearly impacts his 
ability to be employed.  The key question is whether the 
veteran's service connected back disability alone is enough 
to render him unemployable.  

There is no recent VA examination of the veteran's back, such 
an examination needs to be conducted.  The veteran failed to 
report for a scheduled VA examination in 1998 and has now 
indicated a willingness to report.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has also held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The RO has previously attempted to obtain the veteran's 
records from the Social Security Administration (SSA).  In 
October 2001 the SSA responded to the RO's request that no 
record of a claim for the veteran could be found.  More 
recently in June 2003, the veteran's spouse reported that the 
veteran was receiving disability benefits from the SSA.  The 
RO should make another attempt to obtain these records.  

The case is REMANDED for the following development:


1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The veteran should be accorded the 
appropriate VA examination for spine 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of the back disability 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  Range 
of motion testing of the veteran's 
lumbosacral spine should be conducted and 
the results indicated in degrees.  The 
examiner should comment on how the 
service-connected back disability impacts 
his industrial capabilities.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The RO should readjudicate the claim 
in light of the evidence received.  If any 
benefit is denied, the RO should issue a 
Supplemental Statement of the Case and 
give the appellant and his representative 
an opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence obtained 
and a discussion of all pertinent 
regulations, including those implementing 
the VCAA.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


